MEMORANDUM **
Delfina Moyoral-Morga, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals summarily affirming the immigration judge’s denial of her application for cancellation of removal.
We lack jurisdiction to consider petitioner’s challenge to the agency’s discretionary determination that she failed to demonstrate exceptional and extremely unusual hardship to her qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003). This court retains jurisdiction over petitions for review that raise colorable constitutional claims or questions of law, see 8 U.S.C. § 1252(a)(2)(D); Ramirez-Perez v. Ashcroft, 336 F.3d 1001 (9th Cir. 2003). We conclude, however, that petitioner’s challenges to the immigration judge’s interpretation and application of the hardship factors are an abuse of discretion argument cloaked as a legal or constitutional question. See Bazua-Cota, v. Gonzales, 466 F.3d 747, 749 (9th Cir. 2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.